DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 6, and 8-14  in the reply filed on 03/04/2022 is acknowledged. Claims 15, 38-40, 44, 45, 49 and 53 are withdrawn from consideration as being directed to a nonelected invention. 

Status of Claims
Claims 1-3, 5, 6, 8-15, 38-40, 44, 45, 49 and 53 are pending in this application.  Claims 4, 7, 16-37, 41-43, 46-48, 50-52 and 54 are cancelled.  Claims 1-3, 5, 6, and 8-14 are examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 has been considered by the examiner.

Claim Interpretation
1.	Claim 2 recites the phrase “positive in CD34 and negative in ABCG2.” The terms are interpreted to mean the cells are positive in CD34 expression and negative in ABCG2 expression. 
2.	Claim 9 recites the phrase “negative in Lin” and is interpreted to mean the cells are negative in Lin expression.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims are 1-3, 5, 6, 8-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed composition (cells CD45+) is a product of nature.

		Broadest Reasonable Interpretation of claim 1 as a whole

	Claim 1 recites: A composition comprising at least 1000 cells, wherein at least 50% of the cells are CD45+ cells that express CD45 and have a diameter of less than 5 um.  Claims 2, 3, 5, 6, 8-14 all depend from claim 1 and are discussed, below.

	 As recited in claim, no structural characteristics are identified and therefore the characteristics of the composition (CD45+ cells having a diameter of less than 5 um) is not markedly different from the product’s naturally occurring counterpart in its natural state.  The claimed composition (a CD45+ cell population having a diameter of less than 5 um)  is described by function only and cells having that function are taught in the art for the same purpose. The claimed genus of cells embraces naturally occurring CD45+ cells having a diameter of less than 5 um as disclosed by Kong1 (US 2009/0155226).
	Kong1 discloses a composition comprising very small cells (Dot cells, figure 6) (Abstract) and which have an average size of about 0.5 mu [0010] a value falling within the claimed range of “have a diameter of less than 5 um” and that the cells express CD45 after one month of culture [0047].  Kong discloses Dot cells exist in blood and bone marrow of adult mice as well as humans [0016] and are found in fetal dermal tissue, blood and bone marrow (abstract).

Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 1 is directed to a composition of matter (a CD45+ cell population having a diameter of less than 5 um).  The claim is therefore directed to a statutory category, a product. 
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the composition is a naturally occurring product (a CD45+ cell population having a diameter of less than 5 um) disclosed by Kong1 as being the same composition as found in nature.   Because the composition (a CD45+ cell population having a diameter of less than 5 um) is the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (a CD45+ cell population having a diameter of less than 5 um) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
	Regarding dependent claims 2, 3, 5, 6, 8-14, the claims encompass nothing more than a CD45+ cell population having a diameter of less than 5 um.  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1, 3, 5, 6, 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kong et al (US 2009/0155226) (cited on IDS filed  04/05/2021 as document no. 1) (Kong1).
Kong1 discloses a composition comprising very small cells (Dot cells, figure 6) (Abstract) which have an average size of about 0.5 mu [0010] , a value falling within the claimed range of “have a diameter of less than 5 um” (claim 1) that the cells express CD45 after one month of culture [0047] and that the cells express CD34 [0010].  Kong1 discloses at least one composition of 500,000 freshly sorted dot cells [0020] (the claimed “composition comprising at least 1000 cells;” claim 1) (the claimed “composition comprising at least 10,000 cells;” claim 5).
Regarding claims 1 and  6, Kong1 discloses the Dot cells can be isolated from a blood sample comprising red blood cells [0070].  Kong1 discloses [0075] compositions highly enriched for Dot cells which can be 90% or more of the cell composition, thereby disclosing the claimed “less than 20% of the cells are red blood cells(claim 6), the 
Regarding claim 12, Kong1 discloses an additional marker for positive selection is Sca1 [0065].

	2.	Claims 1 and 8 are rejected under rejected under 35 U.S.C. 102(a)(1)  as being unpatentable over Kong et al (“Germ plasm-like Dot cells maintain their wound regenerative function after in vitro expansion,” Clinical and Experimental Pharmacology and Physiology (2010) 37, e136-e144)(Kong2).
	Kong discloses dot cells having a size of about 2 microns in figure 5b, showing a dot cell which is the approximate size of the 2 micron bar. Kong discloses the cells were cultured for 10 days and (based on figure 3) were CD45+.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims  1-3, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (“Angiopoietin-1 supports induction of hematopoietic activity in human CD34- bone marrow cells,” Experimental Hematology 35 (2007) 1872–1883) (cited on IDS filed 04/05/2021 as document no. 7) (Nakamura).
Nakamura discloses a composition of at least 1000 cells wherein at least 50% of the cells are CD45+( page 1873, left column, bottom paragraph) (“M and S cells were sorted as positive for CD45”).  Nakamura sorted for the small cells which were CD45+. Sorting for cells expressing a particular marker would result in a cell population having 100% of the cells expressing the desired marker, lacking evidence to the contrary. 


Regarding claim 2, Nakamura discloses staining of an enriched Lin- BM cell population with CD34 and CD45 mAbs  and that FACS analysis identified two different cell populations of Lin- cells CD34- cells (figure 1A). One population (figure 1A) comprised extremely small cells (“S cells”). Nakamura further discloses they examined the expression of the surface markers on the M and S cells which were CD34+. Nakamura discloses that among CD90, CD117, CD130, Flt3, ABCG2, and Tie2, which are known to be expressed on CD34+ stem or progenitor cells, only Tie2 expression was positive, there by disclosing the claimed “CD45+ cells which are further characterized as CD34+ and negative in ABCG2”).
Regarding claim 3, Nakamura discloses FACS analysis of the CD45+ cell population. It would have been obvious that Nakamura obtained a cell population wherein at least 75% of the cells are CD45+ cells because that is the expression marker Nakamura sorted for (page 1873, left column, third paragraph).
Regarding claims 9 and 13, Nakamura discloses a FACS analysis of CD45+CD34+ cells which are also Lin- (Figure 1A).
 Nakamura does not specifically disclose the cells had a diameter of less than 5 microns. However, Nakamura does disclose sorting of M and S cells (S for small size)  
One of ordinary skill would have had a reasonable expectation of success in achieving a cell population wherein at least 50% of the cells are CD45+ and less than 5 microns in diameter in view of the teachings of Nakamura, disclosing techniques for cell sorting and identification are known in the art.  One of ordinary skill would have been motivated obtain such a population in view of the teachings of Nakamura that the cells have potential in long term reconstitution abilities (page 1872, left column).



	2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al as applied to claims 1-3, 9 and 13 above and further in view of Wu et al (“Epigenetic Regulation of Stem Cell Differentiation,” PEDIATRIC RESEARCH Vol. 59, No. 4, Pt 2, 2006) ( Wu) and Watanabe-Susaki et al (“Biosynthesis of Ribosomal RNA in Nucleoli Regulates Pluripotency and Differentiation Ability of Pluripotent Stem Cells,” STEM CELLS 2014;32:3099–3111) (Watanabe-Susaki). The teachings of Nakamura above are incorporated herein in their entirety.  
	Claim interpretation: small RNA is interpreted as microRNA per Applicant’s specification [0088].
	Nakamura differs from the claims in that the document fails to disclose stem cells (CD45+) cells having a small RNA and ribosomal RNA ratio of at least about 20:1.  However, Wu and Watanabe-Susaki cure the deficiency.
	Wu discloses (page 22, left column, bottom paragraph) noncoding regulatory RNA molecules (small RNA or microRNA) present in stem cells bind to mRNAs and that 
	Watanabe-Susaki discloses ribosomal RNA is produced along with ribosome biogenesis in nucleoli which are large in growing cells (page 3099, left column, bottom paragraph). It would have been obvious to one of ordinary skill that stem cells which are not differentiating, growing or expanding in culture would not produce large amounts of rRNA because ribosomes are not being generated.  One of ordinary skill would have had a reasonable expectation that the amount of small RNA (micro RNA) to the amount of ribosomal RNA would be much larger because the ribosomes are not being synthesized, lacking evidence to the contrary.

	3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claims 1-3, 9, 13 above and further in view of Li et  al (“Human Hepatic Progenitor Cells Express Hematopoietic Cell Markers CD45 and CD109,” Int J Med Sci. 2014; 11(1): 65–79) (Li). The teachings of Nakamura above are incorporated herein in their entirety.  
	Nakamura differs from the claims in that the document fails to disclose a nucleus to cytoplasmic ratio that is at least about 20:1.  However, Li cures the deficiency.
	Li discloses hematopoietic progenitor cells (HPCs) which are CD45+ and which have a high nucleus to cytoplasm ratio (Results/Abstract; page 70,right column, top paragraph). Li discloses that after 10 days in culture, the cells then had a low cytoplasm/nucleus ratio and started to expand (Figure 1, A-I).  Li does not disclose the claimed ratio of at least 9:11.  However, Figure 1, panels A-C shows the morphology of the HPCs and little or no cytoplasm is seen, therefore meeting the claim element of “wherein the CD45+ cells have a nuclear to cytoplasm ratio that is at least about 9:1.”  One of ordinary skill would have had the reasonable expectation that the CD45+ CD34+ cells of Nakamura would have had a high nucleus to cytoplasmic ratio that is at least about 20:1, lacking evidence to the contrary.

4.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al  as applied to claims 1-3, 9, 13 above and further in view of De Paiva et . 
The teachings of Nakamura above are incorporated herein in their entirety.  Nakamura differs from the claims in that the document fails to disclose activation of CD45+ cells to express ABCG2.  However, De Paiva cures the deficiency.
De Paiva discloses (Abstract) a population of very small cells and that cell size is shown to positively correlated with the expression of differentiation markers K3 and K12 and inversely with the levels of stem cell associated markers ABCG2 (Abstract). 
De Paiva discloses (page 369, right column) culturing corneal epithelial cells for 17-20 days, sorting by size (FACS) and that the smallest size cells (10-16 microns) after culture expressed ABCG2 (figure 3) (the claimed “wherein the CD45+ cells can be activated to express ABCG2”). 
De Paiva discloses (page 372, right column, bottom paragraph) ABCG2 mRNA was expressed at the highest level by the smallest cells in population A (10-16 microns), dropping sharply in populations B and C with the larger cell size and to undetectable levels in population D with the largest cell size.  The 10-16 micron cell population of De Paiva is believed to be a stem cell population having the same characteristics (CD45+) as the Nakamura cell population because neither population expresses E-cadherin  (De Paiva, page 374, left column, top paragraph). 
It would have been obvious to one of ordinary skill to modify the method of Nakamura by activating the small cell population for expression of ABCG2 as suggested by De Paiva in view of the teachings of De Paiva that an ABDG2+ cell population was enriched for stem cells.  One of ordinary skill would have been motivated to enrich a small cell population and obtain an ABCG2+ stem cell population in view of the teachings of De Paiva that the smallest cells in population A show properties that satisfy some of the criteria of adult stem cells suggesting that they are enriched with putative stem cells (page 374, right column, first full paragraph). One of ordinary skill would have had a reasonable expectation of success in activating the small cells to express ABCG2 in view of teachings of De Paiva showing successful activation of a CD45+ cell population to express ABCG2.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/     Primary Examiner, Art Unit 1632